Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 4/5/2021 has been received; Claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 & 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “such that weighted material from at least one of the plurality of compartments does not enter into another of the plurality of compartments”.  Claim 17 recites “such that weighted material in the firs chamber cannot enter the second chamber” The original specification does not 
Furthermore with regards to the use of negative limitation in the claims: it has been held that [Any negative limitation or exclusionary proviso must have basis in the original disclosure]. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767) 
Regarding Claim 1, Sanker disclose a sleep mask (Figures 1-5), comprising: a sleep mask cover (2) comprising: a front cover component (4); a rear cover component (9); and an opening (10); and a weighted component (8) that is removably inserted into the opening of the sleep mask cover (Figures 3 & 4) and configured to be placed between the front cover component and the rear 
Regarding Claim 2, the combination of Sanker and DeMarie disclose a plurality of dividers (dividers, see annotated Figure 3 below) to separate each of the plurality of separate compartments so that the weighted materials is distributed within each of the compartments (Figure 3).  
Regarding Claim 3, the combination of Sanker and DeMarie disclose a forward panel (Sanker, Figure 8, Para. 46) and a rear panel (Sanker, Figure 8, Para. 46) wherein the plurality of separate compartments are provided between the forward panel and rear panel (Sanker, Figure 8, Para. 46 & DeMarie, compartments, see annotated Figure 2 below).
Regarding Claim 7, Sanker discloses a first strap component (11) attached to the sleep mask cover at a first side of the sleep mask cover (Figure 4); and a second strap component (12) attached to the sleep mask cover at a second side of the sleep mask cover opposite the first side (Figures 4).  
Regarding Claim 9, Sanker discloses the weighted component has a similar size and shape as the sleep mask cover (Figures 1-4).
Regarding Claim 10, Sanker does not specifically disclose the weighted material comprises beads made of glass. However, DeMarie discloses weighted material comprising beads made of glass (Para. 47). It would have been obvious to modify the weighted material of Sanker to be glass beads, as taught by DeMarie, in order to further stimulate acupressure points in the face while heating.
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767) in further view of Russak (US 2008/0009926).
Regarding Claims 4, the combination of Sanker and DeMarie do not specifically disclose the plurality of dividers comprise stitches provided between the forward panel and rear panel of the weighted material. However, Russak discloses immobilizing compartments by the use of stitches (Para. 51) as dividers between a forward panel and a rear panel. It would have been obvious to one of ordinary skill in the art before the effective filing date to stitch the compartments and dividers, as taught by Russak, in order to immobilize and separate the weighted compartments. 
Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767) in further view of Kitayama (USPN 4,872,217).
Regarding Claim 5, the combination of Sanker and DeMarie do not specifically disclose a panel provided at an eye portion of the weighted component distinct from the plurality of separate compartments, wherein the panel contains no weighted material provided within the panel. However, Kitayama discloses a panel (3b) provided at an eye portion of the weighted component distinct from a plurality of separate compartments (Figures 6-9), wherein the panel contains no weighted material provided within the panel (Figures 6-9). It would have been obvious to one of ordinary skill in the before the effective filing date to modify the eye portion to include a panel with no weighted material, as taught by Kitayama, in order to prevent form stimulating the eye portion and stabilize the weighted component. 
Regarding Claim 6, the combination of Sanker, DeMarie and Kitayama disclose the panel comprises two panels and the plurality of separate compartments containing weighted material surround the two panels (Sanker, Figures 3, DeMarie, Figure 6 & Kitayama, Figure 9).  
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767) in further view of Kitayama (USPN 4,872,217).
Regarding Claim 11, Sanker discloses a sleep mask (Figures 1-5), comprising: a sleep mask cover (2) comprising: a front cover component (4); and a rear cover component (9); and a weighted component (8) provided between the front cover component and the rear cover component (Figures 3 & 4), the weighted component comprising: a top portion (top, see annotated Figure 3 below) having weighted material configured to be placed above a user's eyes (Figure 2); a bottom portion (bottom, see annotated Figure 3 below) having weighted material configured to be placed below a user's eyes (Figure 2), wherein the weighted material in the bottom portion is with a separate divided compartment (divider, see annotated Figure 3 below) from the weighted material in the top portion. Sanker does not specifically disclose a middle portion between the top portion and bottom portion, the middle portion configured to be placed on a user's eyes, wherein a first section of the middle portion does not contain any weighted material.  However, Kitayama discloses a middle portion (area of 2 & 3b) between the top portion and bottom portion (Figures 6-9), the middle portion configured to be placed on a user's eyes (Figure 9), wherein a first section (section of 3b, Figure 9) of the middle portion does not contain any weighted material (Figures 6-9).    It would have been obvious to one of ordinary skill in the before the effective filing date to modify the eye portion to include a middle potion with no weighted material, as taught by Kitayama, in order to prevent form stimulating the eye portion and stabilize the weighted component.
Regarding Claim 12, the combination of Sanker and Kitayama disclose two panel areas in the first section of the middle portion configured to be placed on a user's eyes, wherein the two panel areas do not contain weighted material (Sanker, Figures 3 & Kitayama, Figure 9) and a second section (Kitayama, section of 2) of the middle portion comprises weighted material (Sanker, Figures 3 & Kitayama, Figure 9).   
Regarding Claim 13, the combination of Sanker and Kitayama disclose a plurality of dividers (dividers, see annotated figure 3 below) that separate the top portion, middle portion and bottom portion such that the weighted material is distributed within the top portion, the bottom portion and the second section of the middle portion (Sanker, Figures 1-5 & Kitayama, Figure 9). 
Regarding Claim 14, the combination of Sanker and Kitayama disclose an opening (10) provided between the front cover component and the rear cover component, wherein the weighted component is configured to be removably inserted within the opening (Figure 3).  
Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767) and Kitayama (USPN 4,872,217).
Regarding Claim 17, Sanker discloses a sleep mask (Figures 1-5), comprising: a sleep mask cover (2) comprising: a front cover component (4); and a rear cover component (9); and a weighted component (8) provided between the front cover component and the rear cover component, the weighted component comprising: a first portion having weighted material (compartments, see annotated Figure 3 below). Sanker does not specifically disclose - 32 -a second portion configured to be placed on a user's eyes, the second portion not containing any weighted material. However, Kitayama discloses - 32 -a second portion (3b) configured to be placed on a user's eyes, the second portion not containing any weighted material (Figures 6-9). It would have been obvious to one of ordinary skill in the before the effective filing date to modify the eye portion to include a second potion with no weighted material, as taught by Kitayama, in order to prevent form stimulating the eye portion and stabilize the weighted component. Sanker does not specifically disclose the first portion comprises at least a first chamber and a second chamber separated internally in the weighted material such that weighted material in the first chamber cannot enter the second chamber. However, DeMarie discloses a plurality of separate compartments (compartments, see annotated Figure 2 below) each of the plurality of compartments being separated internally of the weighted material (Para. 47) such that weighted material from at least one of the plurality of compartments does not enter into another of the plurality of compartments (Para. 47 & 52, each volume/chamber is separated and filled with material). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the separate compartments, as taught by DeMarie, in order to separate the weighted compartments for the purpose to stimulating particular pressure points.
Regarding Claim 18, the combination of Sanker, Kityama and DeMarie disclose the second portion comprises: at least two panel areas not containing any weighted material (Sanker, Figure 3 & Kitayama, Figure 9).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767) in further view of Russell (USPN 5,628,772).
Regarding Claim 8, the combination of Sanker and DeMarie do not specifically disclose a closing mechanism configured to open and close the opening, wherein the opening is provided at a top portion of the sleep mask cover between the front cover component and the rear cover component. However, Russell discloses a closing mechanism (14) configured to open and close the opening, wherein the opening is provided at a top portion of a sleep mask cover between the front cover component and the rear cover component (Figures 1-6). It would have been obvious to one of ordinary skill in the art to include a closing mechanism to the opening of Sanker, in order to provide a means of securing the heating element inside the sleep mask.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of Kitayama (USPN 4,872,217) and in further view of Russell (USPN 5,628,772).
Regarding Claim 15, Sanker nor Kitayama do not specifically disclose a closing mechanism configured to open and close the opening, wherein the opening is provided at a top portion of the sleep mask cover between the front cover component and the rear cover component. However, Russell discloses a closing mechanism (14) configured to open and close the opening, wherein the opening is provided at a top portion of a sleep mask cover between the front cover component and the rear cover component (Figures 1-6). It would have been obvious to one of ordinary skill in the art to include a closing mechanism to the opening of Sanker, in order to provide a means of securing the heating element inside the sleep mask.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of Kitayama (USPN 4,872,217) and in further view of DeMarie (US 2017/0020767).
Regarding Claim 10, Sanker nor Kitayama do not specifically disclose the weighted material comprises beads made of glass. However, DeMarie discloses weighted material comprising beads made of glass (Para. 47). It would have been obvious to modify the weighted material of Sanker to be glass beads, as taught by DeMarie, in order to further stimulate acupressure points in the face while heating.

Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of Kitayama (USPN 4,872,217) and DeMarie (US 2017/0020767) and in further view of Russak (US 2008/0009926).
Regarding Claims 19, the combination of Sanker, Kityama and DeMarie do not specifically disclose the plurality of dividers comprise stitches separating the first portion and the second portion. However, Russak discloses immobilizing compartments by the use of stitches (Para. 51) as dividers between portions such that the weighted material in the first portion cannot enter the second portion. It would have been obvious to one of ordinary skill in the art before the effective filing date to stitch the compartments and dividers, as taught by Russak, in order to immobilize and separate the weighted compartments. 
Regarding Claim 20, the combination of Sanker, Kityama, DeMarie and Russak disclose a forward panel (Sanker, Figure 8, Para. 46) and a rear panel (Sanker, Figure 8, Para. 46) wherein the plurality of separate compartments/dividers are provided between the forward panel and rear panel (Sanker, Figure 8, Para. 46 & DeMarie, compartments/dividers, see annotated Figure 2 below) and the plurality of dividers prevent the weighted material in the first portion from entering the second portion (DeMarie, Figure 2). 





    PNG
    media_image1.png
    543
    734
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    477
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732